Title: To Benjamin Franklin from David Hartley, 12 March 1783
From: Hartley, David
To: Franklin, Benjamin



My dear Friend,London March 12. 1783.
It is a long while since I have heard from you or indeed since I writ to you. I heartily congratulate you upon those pacific events which have already happened and wish to see all other final Steps of Conciliation succeed speedily. I send you Copies of two Papers which I have already communicated to Mr. Laurens the one called conciliatory Propositions in March 1783; the other a Sketch of a provisional Treaty of Commerce for opening the Ports between Great Britain and the United States of America without Delay, to each of which is prefixed a short State of the Argument on each head.
As for the News of this Country you have doubtless heard that Ld. Shelburn’s Administration has for some time been considered as at an End, altho’ no other has been as yet substituted in the Place of it. It was understood yesterday, and I believe with good Foundation, that what is now called the Portland Party have been applied to, and they are considered as the Party most likely to succeed. As far as my wishes go such an event wd. be most satisfactory to me. I have known the D. of Portland for many Years and by Experience, I know him to be a Noble Man of the strictest honor and of the soundest Whig Principles, sincere and explicit in every thought and Transaction, manly in his Judgement and firm in his Conduct. The Kingdom of Ireland of wch. he was lately Ld. Lieutenant bears unanimous testimony to this Character of him. The Cavendish Family (a good whig Name) Mr. Fox, Ld. Fitz William &c. &c. form the core of his System and connexions. I most earnestly wish to see a firm Administration upon a whig foundation which I should consider as a solid Basis on the Part of this Country for a perpetual Correspondence of Amity & conciliation with America. I am very anxious to hear of your health. God bless you.
Ever Your most affecte.
G. B.


Conciliatory Propositions March 1783.
Terms of Peace having been agreed upon between Great Britain and France on 20. Jan. 1783 There need not be any farther Delay in proceeding to conclude the proposed Treaty between G. B. and the United States of America upon the Basis of the provisional Articles of the 30th. of November 1782.
It is to be observed that none of the Articles of the provisional Treaty are to take effect untill the Conclusion of the definitive Treaty with America. At which time likewise all Places in the American States in possession of the British arms are to be evacuated, and the British Army withdrawn from the United States (by Art. 7). If therefore it should be wished on the Part of G. Bn. to bring forward the 5th. Article respecting the Loyalists before the Conclusion of the definitive Treaty with Amera. The Bayonet shd. be withdrawn from the American Breast by the voluntary removal of the British Troops with all convenient Dispatch. This Condition of the Removal of the Troops is likewise necessary before any provisional Terms of Commerce with America can take place.

By the 6th. Article of the provisional Treaty all future Confiscations in America are precluded altho the Prosecutions at present subsisting are not to be stopped before the definitive Treaty. But if the substantial Pledge of returning Amity on the part of G. B. viz the removal of the Troops shd. be voluntarily anticipated, it would be but seasonable that all Propositions shd. be immediately abated on the part of America, and to facilitate the removal of the Troops the Loyalists may be permitted to remain in Safety & unmolested (if they chuse to remain) from the period of removing the Troops untill 12 Months after the definitive Treaty.
There is another Article of the provisional Treaty the delay of which is much to be lamented viz the mutual release of Prisoners of War on both Sides. As this is an Article of Reciprocity, both Sides from principles of Humanity are equally interested to bring it forward into effect speedily; that those unhappy Captives may not alone suffer the Miseries of War in the time of Peace.
Upon these Considerations the following Supplemental Terms of Treaty between G. Bn. and the United States are proposed.
1. That the British Troops shall be withdrawn with all convenient speed.
2. That the Commissioners on both Sides do proceed to the Conclusion of the Definitive Treaty.
3. That the Commrs. do speedily negociate a provisional Convention of Commerce (hereunto annexed) to take Place immediately. The Terms of this temporary Convention not to be pleaded on either Side in the Negociation of a final and perpetual Treaty of Commerce between G. B. & the United States.
4. That the Commrs. do negotiate a perpetual Treaty of Commerce.
5. That all Prosecutions of the Loyalists in Ama. be immediately abated and that they be permitted to remain until 12. Months after the definitive Treaty unmolested in their Endeavours to obtain Restitution of their Estates.
6. That all Prisoners on both Sides be immediately released.

7. That Intercourse of Amity and Commerce do immediately take Place between Great Britain & the United States of America.


Sketch of a provisional Treaty of Commerce.
As soon as Preliminaries of Peace are signed with any independent State such as Spain France & Holland the Course of mutual Commerce emerges upon the same Terms and Conditions as were existing antecedent to the War the New Duties imposed during the War excepted. The Case between Great Britain and America from a dependent Nation before the War emerges an independent Nation after the War. The Basis therefore of Provisional Treaty between G. B. & the United States would be simply to arrange such Points as would emerge after the War impracticable and discordant to the newly-established Independence of the American States and to leave all others as much as possible untouched. For Instance that all instrumental Regulations such as Papers Bonds, Certificates Oaths, and all other Documents should be between G. B. and the United States upon the same footing and no other than as between G. B. and any other independant Nation, but that all Duties, draw-backs Bounties, Rights, Privileges and all pecuniary Considerations should emerge into Action and effect as before. I say emerge as before not stipulated for any fixed Term, because I am speaking of a provisional Treaty not of a Provisional Bill of Commerce for a specified Period. By this Means all Difficulties which otherwise would be accumulated & obstruct a temporary & provisional Act are avoided in Limine. The Ports will be immediately & mutually opened upon specified and known Conditions. If the Legislature of either Country think proper to introduce on its own Part any New-Conditions or Regulation even previous to the intended Treaty of Commerce that will not shut the Ports again generally but only operate pro tanto according to the Case; on which side soever any novel Condition shou’d arise the other will likewise be at Liberty to make any corresponding Regulations as between Independent Nations. The Great Object is to open the Ports between Great Britain and the United States immediately upon the Signature of Preliminaries of Peace as between France & G. B. By the Proposition above stated G. B. and France & G. B. & the United States, respectively on the Subject of Intercourse of Commerce, would emerge again after the War, into Situations relatively Similar to their Situation before the War.
The Crown of G: B. is enabled by the conciliatory Act of 1782 to repeal, annull, make void or suspend for any time or times the Operation & Effect of any Act of Parliament or any clause Provision, Matter or thing therein contained relating to the Colonies or Plantations now become the United States of America; and therefore the Crown is not only competent to conclude but likewise to carry into effect any provisional Treaty of Commerce with America. The first Foundation must be laid in the total repeal of the Prohibitory Act of Decr. 1775, not only as prohibiting Commerce between Great Britain and the United States, but as the Corner Stone of the War by giving up universally all American Property at Sea to military Plunder without any Redress to be obtained by Law in any British Court of Admiralty. After this all Obstructions from the Act of Navigation and other Acts regulating the Commerce of the States of America (formerly dependant upon G. B.) may be removed.— Instructions may be sent to the Commissioners of the Customs to dispence with Bonds Certificates &ca. which by the old Laws are required to be discharged or attested by supposed Governors naval or Custom House officers in America. The Questions of Drawbacks Bounties &a after opening the Ports, may remain free Points of Discussion & Regulation as between States having no commercial Treaty subsisting between them. As the Crown is competent to open an Intercourse of Commerce with America by Treaty, this mode is preferable to any Act of Parliament which may only be a Jealous & suspicious Convention ex parte. This Mode by Treaty avoids the accumulated Difficulties which might otherwise obstruct the first opening of the Ports by Act of Parlt. and above all it secures an alternate Binding Part of the Bargain which no act of Parliament can do.

  

Breviate of the Treaty viz Provisional for Intercourse & Commerce between G. B. & the United States of America.
1st. That all Ports shall be mutually open for Intercourse and Commerce.
  2. And therefore the King of Great Britain agrees for the Repeal of the prohibitory Acts viz 16 Geo. 3d Chapt. 5th. &ca. the K. of Great Britain likewise agrees by Instructions according to the Laws of G. B. to his Commissioners of Customs, & other officers to remove all obstructions to American Ships either entering inwards or clearing outwards which may arise from any Acts of Parlt. heretofore regulating the Commerce of the American States, under the Description of British Colonies and Plantations, so as to accomodate every Circumstance to the reception of their Ships as the Ships of Independent States.
  3d. All Duties, Drawbacks, Bounties, Rights, Privileges and all other money-Considerations shall remain respecting the United States of America, upon the same footing as they now remain respecting the Province of Nova Scotia in America, or as if the aforesaid States had remained dependent upon Great Britain. All this subject to Regulations or Alterations by any future Acts of the Parlt. of G. B.
  4th. On the Part of the States of America it is agreed that all Laws prohibiting the Commerce with G. B. shall be repealed.
  5th. Agreed upon the same Part that all Ships & Marchandizes of the British Dominions shall be admitted upon the same terms as before the War, except any Imports laid during the War. All this subject to future Regulations or Alterations by the Legislaturs of American States respectively.
  6th. The Principles & Spirit of this Treaty to be supported on either Side by any necessary supplemental Arrangements No tacit Compliance on the Part of America in any subordinate Points to be argued at any time hereafter to the Prejudice of their Independence.—

 
Notations: [by William Temple Franklin] Copy of a Letter from D. Hartley Esqr to B: Franklin Esqr / [by John Adams] Mr Hartley’s Letter to Dr Franklin March 12. 1783.
